Title: To Thomas Jefferson from John Barnes, 19 October 1797
From: Barnes, John
To: Jefferson, Thomas


                    
                        Sir
                        Philada. 19th Octr 1797.
                    
                    Your two favours of the 8th: are at hand, and Mr. Callendar wrote to—as you desired. Your power of Attorney—though One Witness Only—was—by sending it, to Grays ferry, confirmed by the Comptrollar—and Colo. Monroes draft, shall meet my pointed Attention. From  the late frosts, our Neighbours are daily returning to Town—too early I fear, from the continued indisposition of sundry persons especially to the Southward of the New Market, where New Cases still make their Appearance daily—and some few instances on persons returned. I am Sir Your most Obedt servt:
                    
                        John Barnes
                    
                